Watts, J. Com. App.
There is nothing in the objection to the admission of the deed from Mary Cold well, George W. and John F. Gazley, on the ground that the certificate of acknowledgment was not in compliance with the statute. The officer certifies that Lockart and Rucker, the agents, were personally known to him, and that each of them acknowledged the execution of the deed as agent, etc. The point of the objection is that the officer did not certify that they were the individuals who signed the instrument. This exact question has been passed upon, and the certificate held to be in substantial compliance with the statute. Schramm v. Gentry, decided at the present term [ante, 583].
Appellant claims that by the power of attorney to Lockart and Rucker an interest was vested in them to the land which did not pass by the deed to Tingley. Whatever might be the effect of the instrument as between the parties to it, there can be no doubt but that all the interest of these parties passed to Tingley by the deed. The power of • attorney provided that Lockart and Rucker should have an undivided half interest in the land, or else one-half of the r.et proceeds. As they conveyed the entire tract to Tingley by virtue of the power of attorney, they will be held to have elected to take half the proceeds.
There is no sufficient evidence of an adverse holding of the certificate prior to its location to preclude a recovery of the land by the Gazley heirs or their vendees. It appears that Ellis had the conditional certificate in the state of Louisiana, where he claimed that he had purchased it in the city of Houston, but it does not appear from whom he claimed to have made the purchase. He de*641iivered the certificate to appellant, as the latter claims, for location. And he says that he never asserted any claim to the land certificate or the land, except as to the locative interest, until after Ellis’ death. It is not shown when the unconditional certificate was returned to this jurisdiction, but it does appear that the unconditional certificate was located upon and merged in the land very soon after it was issued in the name of the Gazley heirs.
Thera is no pretense that there has been such an adverse possession of the land by appellant and those through whom he claims as would bar the right of the Gazley heirs.
In disposing of this appeal it is sufficient to remark that the judgment is sustained by the evidence, and, after a careful examination of the record, that we find no such error as would authorize a reversal of the judgment, and therefore report in favor of its affirmance.
Affiemed.
[Opinion adopted February 27, 1885.]